Citation Nr: 0025602	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-31 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1985 to May 1995.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1996 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. On examination at entry upon active duty, left ear pure 
tone air conduction thresholds, in decibels, were 40 at 
500 hertz, 35 at 1000 hertz, 25 at 2000 hertz, 20 at 3000 
hertz, 35 at 4000 hertz and 30 at 6000 hertz.  

2. On examination at separation from active duty, left ear 
pure tone air conduction thresholds, in decibels were 
found to be 30 at 500 hertz, 35 at 1000 hertz, 30 at 2000 
hertz, 35 at 3000 hertz, 50 at 4000 hertz and 45 at 6000 
hertz.

3. On VA examination in July 1999, left ear pure tone air 
conduction thresholds, in decibels were found to be 35 at 
500 hertz, 35 at 1000 hertz, 30 at 2000 hertz, 40 at 3000 
hertz, and 45 at 4000 hertz; with speech recognition 
scores 100 percent correct.


CONCLUSION OF LAW

The claim of entitlement to service connection for left ear 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A preexisting injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  Id.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id. 

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  That means that for a claim of service connection, 
there must be evidence of a current disability, disease or 
injury during service and a link between the two.  
Furthermore, the evidence needed to establish service 
connection for any particular disability, must be competent.  
Id.  That is, an injury during service may be verified by 
medical or lay witness statements, however, the presence of a 
current disability requires a medical diagnosis, and, where 
an opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Id. 

Evidence of record shows that the veteran had a hearing loss 
in his left ear prior to his entry into active duty.  This 
was documented on a pre-enlistment physical examination, 
dated in June 1984.  At that time, pure tone threshold levels 
in the left hear were, in decibels, 40 at 500 hertz, 35 at 
1000 hertz, 25 at 2000 hertz, 20 at 3000 hertz, 35 at 4000 
hertz and 30 at 6000 hertz.  Nevertheless, as noted above, 
service connection may be established if the pre-existing 
disease was aggravated by service beyond the natural 
progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The report of the examination for the 
veteran's separation from service shows air conduction 
threshold levels, in decibels was 30 at 500 hertz, 35 at 1000 
hertz, 30 at 2000 hertz, 35 at 3000 hertz, 50 at 4000 hertz 
and 45 at 6000 hertz.  This increase is maintained on a VA 
examination conducted in July 1999, which showed air 
conduction thresholds, in decibels were 35 at 500 hertz, 35 
at 1000 hertz, 30 at 2000 hertz, 40 at 3000 hertz, and 45 at 
4000 hertz; with speech recognition scores as 100 percent 
correct.  At that time, the examination noted that the 
veteran reported a history of military noise exposure for 
four years while working in a shipyard.  

The evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion [other than in a government record] is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion."  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  After review of the record, the Board 
finds that the increase in frequency levels noted on the 
audiometric evaluations is sufficient to render the claim 
plausible.  


ORDER

The claim of entitlement to service connection for left ear 
hearing loss is well grounded.  To this extent only, the 
appeal is granted.

REMAND

As the claim has been found to be well grounded, VA has a 
duty to assist the veteran in developing facts and further 
consideration by the RO is appropriate.  This duty includes 
ordering a medical examination when indicated by the 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Review of the record shows that, while the VA examiner who 
evaluated the veteran in July 1999 reported that the veteran 
had related a history of military noise exposure, the 
examiner did not render an opinion regarding whether any 
increase of hearing loss in service was due to the natural 
progress of the disease.  Such an opinion is necessary in 
cases such as this.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Under these circumstances, the claim is remanded for the 
following:

1.  The appellant should be scheduled for 
VA audiometric and ear, nose and throat 
examinations to determine the nature of 
his current left ear hearing loss.  All 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner should be requested to render an 
opinion concerning whether the increase 
in hearing loss shown in service was due 
to the natural progress of the disease.  
The examiner should provide complete 
rationale for all conclusions reached.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  

2.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999).  

4.  Thereafter, the claim should be 
reviewed by the RO.  Should the decision 
remain adverse, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to this Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


